Mr. Justice Phillips delivered the opinion of the court: The claimants, Raye Diamond and Oscar G. Foreman, trustee of the last will and testament of Harris Wolf, deceased, bring this suit for the refund of inheritance taxes under Section 25 of the Inheritance Tax Laws of the State of Illinois. The decedent died testate, September 21, 1911, domiciled in the city of Chicago, in Cook county, Illinois, and claimants were duly appointed and qualified as executors of said estate. Their inheritance being assessed and entered by the . County Judge of said county, same was paid by executors to the amount of $8459.89. Certain contingencies named in the will happened later and thereby necessitated a re-assessment, and on proper proceedings in the county court of said county of Cook, the estates were re-assessed, and by reason of such re-assessments the estate became liable to refund to claimants, the sum of $2857.80 with interest at the rate of 3% from 28th day of March, 1914, as shown by certified copy of the record of the proceedings in said court. There is no contest in behalf of the State, and the Attorney General in his reply admits the correctness of the claim. The evidence supports the claimant’s claim and it is ordered that claimants be awarded the sum of $2,857.80 with interest thereon at the rate of 3% per annum from 28th day of March, 1914.